             Case 1:20-cv-02984-RA Document 33 Filed 03/26/21 Page 1 of 1

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 03/26/2021


 JAN R. PURGESS,

                             Plaintiff,
                                                                No. 20-CV-2984 (RA)
                        v.
                                                                       ORDER
 MARTINA PARAUDA AND ROBERT
 WILKIE,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

        As discussed at yesterday’s conference, Defendants shall respond to Plaintiff’s motion

(Dkt. 24) no later than April 9, 2021. Plaintiff may, if he chooses, file a reply no later than May

10, 2021. Also as discussed at the conference, the Court will not enter a case management plan at

this time.

        To the extent Plaintiff wishes to request discovery in connection with his preliminary

injunction motion, he shall do so by letter no later than April 1, 2021. As noted, Defendants may

respond to such request by separate letter, or they may include a response to any discovery

request as part of their brief in opposition to the preliminary injunction motion.

SO ORDERED.

 Dated:          March 26, 2021
                 New York, New York
                                                     ________________________________
                                                     Ronnie Abrams
                                                     United States District Judge
